THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com November 5, 2012 Mark P. Schuman Branch Chief - Legal Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Touchpoint Metrics, Inc. Form S-1 Registration Statement File No. 333-180914 Dear Mr. Shuman: In response to your letter of comments dated November 1, 2012, please be advised as follows: Certain Transactions 1.Disclosure has been provided of the approximate dollar amount of services provided to mfifty. Financial Statements 2.The revision requested has been provided and the date of the auditor's report has been revised. Exhibit 10.20 3.Supplemental terms and conditions of the agreement were unintentionally omitted from the exhibit.They are now attached to Exhibit 10.11, thereby making the agreement complete. Other 4.A new auditor's consent has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Touchpoint Metrics, Inc.
